EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathy Falkenhagen on 1/13/2022.
The application has been amended as follows: 
In the claims:
In claim 9, line 6 delete “the plant” and insert ---said plant grown from said seed or said clone---.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claims are deemed free of the prior art given the failure of the art to teach or reasonably suggest a cannabis plant having the Type II morphology as described in the instant application; wherein the nearest art is found in the art of record, Dutch Passion Frisian Duck: Web Blog; 8 pages (2015)  https//:dutch-passion.com/en/blog/dutch-passion-frisian-duck-cannabis-like-you-have-never-seen-before-n674 that teaches an altered cannabis leaf morphology but which does not teach a cannabis leaf having a palmate leaf structure comprising 5-9 leaflets, each leaflet comprising 9 to 30 or more bi-pinnate lobes or secondary leaflets.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663